Title: John Adams to John Quincy Adams, 3 April 1794
From: Adams, John
To: Adams, John Quincy


          
            My dear son
            Philadelphia April 3. 1794
          
          I have recd your favour of the 22d I believe it is, and am glad to hear that the People of Boston are disposed to Stand firm on neutral Ground. Much will depend upon their Stability. There are so many Interests constantly contriving to draw Us off, from that Position, that if Boston should fail Us We should be in great danger. I feel for the Sufferers under the Unexampled depredations of the English, whether they are brought into their present Distresses by mere misfortune or by their own Imprudence: but a War would accumulate burthen upon burthen in Such a manner that it ought to be avoided if possible. This is, for any thing I know, the most cruel War that ever was waged; of the most uncertain Object, and most incomprehensible Issue. We know not who would be our Ennemies, nor who would be our friends, nor what We could get nor what We might loose. We must endeavour to obtain restitution. one is for commercial Warfare, another for Reprisals on private Debts and a third for prohibiting all Intercourse: measures which would do nothing but mischief, if they should not lead, as it is probable they would directly to War.
          Your Business I hope will encrease. You must bustle in the croud make Speeches in Town Meeting, and push yourself forward. Meet with the Caucusses and join political Clubbs. not the Jacobins however. Some have a faculty of making friends and dependents: some marry fortunes; some marry into Connections. Others find Ways of making money in twenty honest plans. Much more depends on little Things than is commonly imagined.— an erect figure, a steady Countenance a neat dress, a genteel Air; an oratorical Period, a resolute determined Spirit, often do more than deep Erudition or indefatigable Application. A King a Dexter, an Otis have started up per Saltum into fame. All have not the same Gifts.
          My sons according to all Appearances, must be content to crawl into fame and be satisfied with mediocrity of fortune, like their Father. Either nature has not bestowed on Us her most exquisite favours, or We have some Aukwardness in Address, or some peculiarity of feelings, which condemn Us to perpetual Drudgery, without much fame fortune, or Attention from the World. so be it. We are under so much less Obligation to Others. You must not complain. The World will take Advantage of every murmur, and revenge itself

on you for that superiority in some Things which it knows you possess.— You must extort Admiration or you will never have it. If you appear to want it and to seek it, it will fly from you. He who asks favours of the People never fails to be favoured with their Contempt. You must compel them to ask favours of you. If you cannot excite their Enthusiasm, and make them afraid of you, they will never respect you.
          When you arrive at my Age, and look back upon your youth you will see your Errors as I do. If I were to live over again I would not again be the slave of an ungerous World; so declares your affectionate Father
          
            J. A.
          
        